Citation Nr: 0623047	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2, 1981 to 
February 17, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran, through his representative, requested that his 
Travel Board hearing scheduled for May 22, 2006 be cancelled.  
He also informed the Board that he does not wish to have the 
hearing rescheduled.


FINDING OF FACT

The severity of the veteran's pre-existing bipolar disorder 
did not increase during active military service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bipolar 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in April 2004 and June 2006.  

The record also reflects that all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  The veteran has pointed out 
that the Board is not in possession of private medical 
records from Marlboro State Hospital where he claims he was 
hospitalized prior to his entry into the service.  However, 
the Board notes that in April 2004, the veteran was sent an 
authorization and consent to release information form from 
the VA and that the veteran indicated on this form that the 
Marlboro State Hospital was closed down and that there are no 
records available from that facility.  The veteran himself 
has also stated that after a diligent search, he has not been 
able to locate and/or obtain these records.  Neither the 
veteran nor his representative has identified any other 
outstanding evidence that could be obtained.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005). Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).

VA law provides that a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2005).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (b) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The law stipulates that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The veteran's currently diagnosed bipolar disorder was not 
noted at the time of his entry into active military service.  
Therefore, the presumption of soundness attaches.  

However, private medical records indicate that the veteran 
received treatment for bipolar affective disorder from 1979 
to January 1981, prior to his enlistment into active military 
service in February 1981.  This treatment included a period 
of hospitalization for treatment of manic depressive illness 
during which time the veteran was prescribed lithium to treat 
his disorder.  

The veteran's service medical records show that the while 
being evaluated for symptoms of vomiting, fainting, diarrhea, 
heart burn, headaches, nausea and dizziness and exhibiting 
symptoms of a disorder of a "probable neurogenic origin," 
the veteran disclosed that he had a history of manic 
depression and that he had been officially diagnosed with the 
disorder two years prior to his enlistment into the military.  
The veteran also informed the military physician who was 
treating him that prior to his enlistment, he had been 
hospitalized for his depression and prescribed lithium to 
treat his symptoms and that although he'd functioned well 
while on the medication, he had stopped taking it 
approximately one year prior to his entry into the military.  

In addition, post-service private medical records dated from 
August 1990 to March 2002 show that the veteran continued to 
be treated for bipolar disorder following his discharge from 
active military duty.  Of particular interest is a 
psychological evaluation contained in these post-service 
medical records dated in June 1991 which notes that the 
veteran had been diagnosed with bipolar disorder at least 
fifteen years prior to that evaluation.  

Accordingly, the Board concludes that the evidence clearly 
and unmistakably demonstrates that the veteran's bipolar 
disorder existed prior to his enlistment into active military 
service.

Since the evidence shows that the veteran's condition pre-
existed his military service, there must be proof of 
aggravation of the condition during active military service 
in order for a claim for service connection to be granted.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.
The veteran contends that his bipolar disorder was in a 
completely controlled state at the time of his entrance into 
the military.  He claims that it was the abuse he endured 
during his brief 15-day stint in active military service 
which aggravated his disorder and caused him to have the 
"worst manic episode of his life."  Specifically, the 
veteran alleges that he was denied required medication; that 
he suffered from lack of sleep; and that he was subjected to 
excessive abuse at the hands of his drill instructor.

The Board initially notes that the veteran's claim that his 
bipolar disorder was in a completely controlled state at the 
time of his enlistment is in contradiction with a report from 
the private medical facility where he was a patient up until 
January 12, 1981, less than a month before he entered the 
military.  The report notes the veteran's final diagnosis as 
"bipolar affective disorder, manic" and states that his 
condition on discharge was "improved, having made 
significant progress toward all goals."  The report also 
indicated that it was essential that the veteran remain on 
his prescribed medication and continue seeing a psychiatrist.  
The veteran himself admits that he stopped taking his 
medication prior to his enlistment into the Marine Corps and 
there is no indication in the record of him receiving 
psychiatric counseling of any kind.  Furthermore, the report 
does not say that his disorder was completely controlled; it 
says that he had improved.  However, this improvement came 
only after treatment with medication and psychiatric 
intervention.  The fact that the veteran was no longer taking 
his medication and was not seeing a psychiatrist at the time 
of his entry into the military as he was instructed to do 
upon his discharge from the private medical facility 
indicates that he may have already been in a vulnerable 
state.

The Board also notes that there is no evidence in the record 
to support the veteran's allegations of abuse and no evidence 
to suggest that such actions, if verified, would have forced 
the veteran into a manic state.  As previously stated, the 
service medical records show that the veteran was seen on 
approximately three different occasions for symptoms such as 
dizziness, nausea, headaches and vomiting.  There is no 
indication in the records of the veteran being abused by his 
drill instructor, being prevented from getting adequate 
sleep, or being refused any request for medication.  
Consequently, any evidence of the veteran being subjected to 
abuse which caused him to revert into a "total manic state" 
is limited to the veteran's own statements.  As a layperson, 
the veteran is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, as 
previously stated, the evidence of record shows that the 
veteran reverted to a manic depressed state when he ceased 
taking his medication in the past without any noted external 
stress factors.  It is possible that the symptoms the veteran 
experienced while on active duty were an adverse reaction to 
the veteran not taking his prescribed medication as he was 
instructed to do upon his discharge from the hospital in 
January 1981.  

The Board notes further that the veteran does not actually 
claim that he has never experienced a manic episode.  He 
claims that after being subjected to abuse in the military, 
he experienced the "worst manic episode" of his life.  
Although the veteran is competent to discuss symptoms he may 
have experienced, as previously stated, as a layperson, he is 
not competent to render a medical diagnosis or opinion 
concerning medical causation.  See id.  Therefore, the Board 
cannot conclude, based on the veteran's statements alone, 
that the manic episode he claims to have had during active 
military service was the worst he had experienced up until 
that point.

The veteran's service medical records clearly show that the 
veteran's condition at discharge was the same as at the time 
of his enlistment.  In fact, included in the service medical 
records is a separation statement dated February 6, 1981 
which notes that the veteran was considered physically 
qualified for separation from active duty and that no defects 
had been noted that would disqualify him from the performance 
of his duties or entitle him to disability benefits from the 
Naval Service.  The veteran signed this statement.

The post-service records support this finding.  The veteran 
was discharged in 1981 but he did not file a claim for 
compensation until 2004, 23 years later.  A veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).  Furthermore, post-service medical records show that 
the veteran did not seek treatment for his bipolar disorder 
following his discharge from active service until 1990, nine 
years later.
The veteran was also afforded a VA examination in May 2004.  
The VA examiner did not conclude that the veteran's bipolar 
disorder was aggravated during his active military service.  
However, the examiner did note that the veteran has a history 
of bipolar disorder and that he has a history of mood swings 
and depression alternating with periods of elevated mood.  
The VA examiner also noted that although the veteran is 
isolative, he is able to work.  

The Board also notes that there is no private medical opinion 
in the record which purports to conclude that the veteran's 
pre-existing bipolar disorder was aggravated during his time 
on active military duty.

Finally, the Board notes that the veteran claims that there 
are people who can attest to the fact that his pre-existing 
condition worsened during his time in active military 
service.  However, he has failed to submit any documentation 
or evidence from these individuals to support his 
contentions.  The veteran also claimed that he had evidence 
of his "permanent disruption" that he would present at his 
hearing.  However, as previously noted, the veteran withdrew 
his request for a Travel Board hearing in May 2006.

In summary, there is nothing in the record to show that the 
veteran's preexisting bipolar disorder underwent an increase 
in severity during or as a result of active service.  
Therefore, the Board is satisfied that the evidence also 
clearly and unmistakably establishes that the veteran's 
preexisting bipolar disorder was not aggravated by active 
duty.  

Accordingly, the Board finds that service connection for 
bipolar disorder is not in order.



(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bipolar disorder is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


